Citation Nr: 1105129	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensatory disability rating for 
alopecia.

2.  Entitlement to an initial compensatory disability rating for 
hypertension.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the left and right knees.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for a dysthymic disorder. 

5.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

6.  Entitlement to service connection for a heart murmur. 

7.  Entitlement to service connection for arthritis of the feet, 
bilaterally.

8.  Entitlement to service connection for arthritis of the wrists 
and elbows, bilaterally.

9.  Entitlement to arthritis of the hands, bilaterally.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A copy of 
the transcript has been associated with the claims file.  

It is noted that the Veteran submitted additional medical 
evidence after the RO issued the October 2009 supplemental 
statement of the case.  However, in December 2010, the Veteran 
waived initial RO consideration of this evidence.  As such, the 
Board may proceed to consider it in the first instance.  See 
38 C.F.R. § 20.1304 (2010).  

The Veteran initially appealed the RO's denial of her claims of 
service connection for irritable bowel syndrome (IBS) and 
sciatica.  The Veteran initially disagreed with the denial of 
these claims.  However, in an October 2009 rating decision, the 
RO subsequently granted service connection for these claims and 
evaluated them with noncompensable ratings.  In a February 2010 
rating decision, the RO increased the disability rating for her 
IBS from 0 percent to 10 percent.  Because the Veteran has not 
disagreed with the grant of service connection for these claims 
or their initial evaluation, the Board considers this a full 
grant of the benefits sought on appeal and will take no further 
action.  

As will be discussed below, the Veteran withdrew her initial 
rating claims for bilateral patellofemoral syndrome and a 
dysthymic disorder in November 2009.  

The issues of service connection for GERD and arthritis of the 
feet, wrists, elbows, and hands as well as the issues of initial 
evaluations for alopecia and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on appeal, the 
Veteran withdrew her appeal of initial rating for bilateral 
patellofemoral syndrome of the right knee.  

2.  Prior to promulgation of a decision on appeal, the Veteran 
withdrew her appeal for an initial rating for patellofemoral 
syndrome of the left knee.  

3.  Prior to promulgation of a decision on appeal, the Veteran 
withdrew her appeal for an initial rating in excess of 30 percent 
for a dysthymic disorder.  

4.  The Veteran does not have a systolic heart murmur.  


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of a substantive appeal for an 
initial rating for service-connected patellofemoral syndrome of 
the right knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal for an 
initial rating for service-connected patellofemoral syndrome of 
the left knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal for an 
initial rating for service-connected dysthymic disorder have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

4.  A systolic heart murmur was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's service connection 
claim for a heart murmur, a letter dated in October 2006 
satisfied VA's duty to notify.  See Quartuccio, 16 Vet. App. at 
187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to this claim.  

With respect to the Veteran's service connection claim, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded QTC examinations in November 2006 and 
September 2006 to obtain opinions as to the etiology of her heart 
disorder.  The Board finds that the examinations are adequate as 
they consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with this 
claim would not cause any prejudice to the appellant.

II.	Withdrawn Issues

A substantive appeal may be withdrawn in writing or on the record 
at a hearing at any time before the Board promulgates a decision.  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2010).

After the Veteran perfected her appeal in October 2007, she 
withdrew the issues of entitlement to an initial disability 
rating for ratings for the patellofemoral syndrome of her right 
and left knees and a dysthymic disorder.  The Veteran indicated 
that she was satisfied with the RO's decision, in the October 
2009 supplemental statement of the case, to increase her 
disability rating from 0 percent to 10 percent for each knee 
disorder and to increase her disability rating from 0 percent to 
30 percent for her dysthymic disorder.  Because he Veteran has 
clearly indicated her wish to withdraw the appeals for initial 
evaluations for these claims, there remain no allegations of 
errors of fact or law for appellate consideration as to these 
issues.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Accordingly, the Board does not have jurisdiction to 
review these appeals and they are dismissed.  

III.	Service Connection

The Veteran asserts that she is entitled to service connection 
for a heart murmur.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 309.  The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

The Veteran's service treatment records indicate that she was 
diagnosed with a systolic murmur in October 1992.  There are no 
further service treatment records which indicate such a diagnosis 
or treatment for a heart murmur.  

In November 2006, the Veteran submitted to a QTC examination 
wherein her heart was evaluated.  The Veteran indicated that she 
had suffered from a systolic heart murmur since 2000.  On 
examination, there were no heaves or thrills noted.  Her sinus 
rhythm was normal and the examiner did not find any murmurs, 
clicks, rubs, or gallops.  The heart examination did not reveal 
any evidence of congestive heart failure, cardiomegaly, or 
pulmonale.  The September 2009 QTC examination also revealed no 
heaves or thrills of the Veteran's heart with normal sinus rhythm 
and no murmurs, clicks, rubs or gallops.  

The Veteran has consistently provided that she has suffered from 
a systolic heart murmur since service.  During her Board hearing, 
the Veteran indicated that she took medication for her heart 
murmur until 2008.  She also testified that she had to take 
antibiotics prior to any dental treatment this condition.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 
21 Vet App at 303; Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006); Davidson, 581 F.3d at 1313.  The Veteran is 
competent to testify about her symptoms relating to any heart 
murmur.  

But unlike conditions that are readily observable to a lay 
person, such as varicose veins described in Barr or dislocated 
shoulder in Jandreau, a systolic heart murmur is not a condition 
capable of lay diagnosis.  The Board finds that a heart disorder 
of this nature may not be diagnosed by its unique and readily 
identifiable features.  The presence of this type of disorder is 
"medical in nature" and not capable of lay observation.  
Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 1331; Jandreau, 
492 F.3d at 1372.  Because a lay person is not capable of opining 
as to matters requiring medical knowledge, the Veteran is not 
competent to provide a lay diagnosis.  However, without a 
diagnosis of a heart disorder, her assertions regarding the 
etiology of the claimed disability are irrelevant.  

Furthermore, the Board acknowledges the Veteran's statements 
regarding her need to take antibiotics prior to any dental 
treatment.  However, her dental service treatment records are 
silent for any mention of the need to take such medication and 
there are no post-service medical records speaking to this issue.  
Further, her post-service medical records are silent for any 
indication of taking such medications.  

In light of the foregoing, the Board finds as a matter of fact 
that the Veteran does not have a current, clinically 
ascertainable, heart murmur.  Medical professionals have 
considered the matter during the pendency of the claim and have 
not provided such a diagnosis.  Without sufficient proof of the 
existence of a claimed condition, service connection may not be 
granted.  See Degmetich, 104 F.3d at 1328; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that service connection is not warranted for a systolic 
heart murmur.  

The Board is mindful that a Veteran may be granted service 
connection for a resolved disability if at the time the veteran 
files a claim for VA disability compensation or during the 
pendency of that claim, he or she has been diagnosed with such a 
disability, even though the disability resolves prior to VA's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  While the Veteran was diagnosed with a heart 
murmur in 1992, there is no further indication that she continued 
to suffer from such a disorder since the balance of her service 
treatment records are silent for any complaints of or treatment 
for a heart murmur.  Throughout the pendency of this appeal, the 
medical records have also consistently shown that the Veteran's 
heart was normal as there were no murmurs, clicks, rubs, or 
gallops shown.  See November 2006 QTC examination; September 2009 
QTC examination.  As such, McClain is not applicable.  

In reaching the decision above, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to initial disability evaluations in excess of 10 
percent, respectively, for patellofemoral syndrome of the right 
and left knees is dismissed.  

Entitlement to an initial disability evaluation in excess of 30 
percent for dysthymic disorder is dismissed.  

Entitlement to service connection for a systolic heart murmur is 
denied.


REMAND

Reason for Remand:  To obtain records and adequate VAX 
examinations.

1.  Entitlement to an initial compensable disability rating for 
alopecia

The RO initially granted service connection for her alopecia in a 
March 2007 rating decision and assigned a noncompensable 
disability rating.  The Veteran disagreed with the evaluation 
asserting that she believed her disorder was of greater severity. 

The Veteran was initially afforded a QTC examination in 
connection with her claim of service connection for alopecia in 
November 2006.  During the examination, the examiner indicated 
that no scars were present and that the skin condition was 
located on the Veteran's scalp with no ulcerations, exfoliation, 
crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, abnormal texture and 
limitation of motion.  She was diagnosed with alopecia areata.  
The skin lesion coverage of the exposed area was 3 percent and 1 
percent of the whole body.  

She was scheduled for another QTC examination in September 2009 
to assess the severity of her alopecia.  During this evaluation, 
the Veteran was again assessed with alopecia areata with loss of 
body hair at the scalp and face only.  There was no ulceration, 
exfoliation, crusting, disfigurement, tissue loss, induration, 
inflexibility, hyperpigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  The skin lesion coverage of 
the exposed area was 0.5 percent and 0.1 percent of the entire 
body.  The examination did not reveal acne, chloracne, scarring 
alopecia, or hyperhidrosis.  

During her December 2010 hearing, the Veteran testified that she 
felt that her hair loss had become worse since her last 
examination in September 2009.  Additionally, she contended that 
the VA examination was inadequate because the examination report 
only provided that she has hair loss on her scalp and face.  VA's 
General Counsel has indicated that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
During her hearing she indicated that it has affected her entire 
body.  She indicated that the September 2009 examination report 
failed to note the scars that have resulted from her alopecia.  
While this examiner noted that there was no scarring, the Board 
notes that the Veteran is competent to testify about her symptoms 
relating to her skin disorder.  See Jandreau, 492 F.3d at 1377.  
Therefore, to the extent that the Veteran asserts her alopecia 
has increased in severity since her last September 2009 
examination, a new evaluation is necessary to evaluate the 
current severity of the Veteran's alopecia. 
 
2.  Entitlement to an initial compensable disability rating for 
hypertension

As provided above, the RO initially granted service connection 
for hypertension in a March 2007 rating decision and assessed the 
disability with a noncompensable rating.  The Veteran disagreed 
with the assessment of her hypertension.  

In November 2006, the Veteran was initially scheduled for a QTC 
examination in connection with her service connection claim for 
hypertension.  During that examination, the Veteran reported 
suffering from hypertension since 1991.  The examiner indicated 
that the Veteran's three blood pressure readings were 144/90, 
140/90, and 141/88.  The examiner noted that the Veteran did not 
show up for her additional blood pressure readings after two 
attempts to reschedule.  Therefore, a diagnosis of hypertension 
could be provided during the November 2006 examination.  Despite 
this finding, service treatment records and post-service 
treatment records indicate that the Veteran was diagnosed with 
hypertension.  

Private treatment records from Dr. B., dated December 2006 to 
November 2008, show continued treatment for hypertension.  These 
treatment records show a fluctuation of blood pressure readings 
during this time, including blood pressure readings of 124/76 and 
163/88 in May 2007; 169/100 in August 2007; 140/76 in January 
2007; 137/76 and 145/87 in February 2008.  Private treatment 
records from Harbor View Family Practice also so treatment for 
hypertension.  In treatment notes dated in April 2008, May 2008, 
and July 2008, the Veteran's hypertension was uncontrolled.  

In September 2009, the Veteran was afforded another QTC 
examination in connection with her initial rating appeal for 
hypertension.  The examiner noted that the Veteran's hypertension 
did not manifest with any symptoms and was treated with 
medication which yielded a minimal response.  Her three blood 
pressure readers were 136/86, 132/82, and 134/84.  The examiner 
also noted that the Veteran had a history of hypertension for 
only two years.  The examiner opined that the Veteran's condition 
was the same.  

The Board finds that this examination is inadequate as it does 
not appear to be premised upon a review of the Veteran's medical 
history with respect to her hypertension.  Barr v. Nichols, 21 
Vet. App. 303, 312 (2007).  Specifically, the examiner 
incorrectly indicated that the Veteran had suffered from 
hypertension for only two years although the record indicates 
that she had been treated for hypertension since the 1990s.  
Further, there is no mention of the private treatment records 
noted above which indicate that the Veteran's hypertension was 
uncontrolled.  This tends to negate the examiner's conclusion 
that the Veteran's hypertension was unchanged.  As such, the 
Veteran should be afforded a new examination on remand.  
 
Further, the Veteran submitted subsequent treatment notes dated 
in June 2010 indicating that her hypertension remained 
uncontrolled.  Her blood pressure reading was 142/108.  In 
separate treatment notes also dated in June 2010, the Veteran's 
blood pressure readings were 170/99, 142/75, and 158/100.  From 
these additional records, it appears that the Veteran's 
hypertension has increased in severity although the Veteran has 
only submitted medical evidence from June 2010.  It is unclear 
whether the Veteran's diastolic pressure is now predominately 100 
or more and requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  As such, the 
matter is remanded to allow the RO to obtain updated treatment 
records from the Harbor View Family Practice dated from July 2008 
to the present.  The Veteran should then be scheduled for another 
examination to provide an opinion as to the severity of the 
Veteran's hypertension.  See Snuffer, 10 Vet. App. 400.

3. Entitlement to service connection for GERD

The Veteran was scheduled for a QTC examination in November 2006 
in connection with her claim of service connection for GERD.  The 
examination report includes the Veteran's subjective history 
where she asserted that her GERD had existed since 1991.  On 
examination, her liver was not palpable and there was no 
tenderness present.  It was noted that the Veteran had been 
scheduled for an upper GI but did not show up for her 
appointment.  The examiner found no diagnosis existed for the 
claimed GERD as there was no pathology to render the diagnosis.  

During her Board hearing, the Veteran asserted that she was not 
provided adequate notice of the scheduled examination.  The 
claims file contains a letter dated October 25, 2006, notifying 
the Veteran of the scheduled examination dated in November 8, 
2006.  The record suggestions that the Veteran received little, 
if any, advanced notice of the examination.  The Board finds that 
the Veteran has shown good cause for her failure to report for 
the prior examination due to insufficient notice.  38 C.F.R. 
§ 3.655 (a) (2010).  An additional attempt to afford the Veteran 
an examination should be made.  The Veteran should be contacted 
to arrange for a suitable date and time to schedule her for an 
examination to determine the etiology of the Veteran's GERD.  The 
Veteran should be afforded at least 30 days advance notice of the 
date, time, and location of the examination to allow the Veteran 
time to make the appropriate arrangements.

It is noted that the Veteran was treated for esophageal reflux 
during her service.  The Veteran's service treatment records 
indicate that she complained of stomach problems, to include 
severe abdominal pain in January 1992, chronic constipation and 
abdominal cramps from January 2006 to May 2006, and a diagnosis 
of esophageal reflux in March 2006.  Post-service medical records 
provide that despite the negative diagnosis provided during the 
November 2006 examination, the Veteran suffers from GERD.  A 
December 2007 private treatment note from the Harbor View Family 
Practice shows complaints of epigastric pain and a diagnosis of 
GERD.  In a May 2007 VA primary care initial evaluation note, the 
examiner noted that the Veteran's GERD is relieved by medication.  
On remand, the examiner should take into consideration the 
Veteran's in-service diagnosis of esophageal reflux and her 
continued treatment for this disorder in rendering an opinion as 
to the etiology of the disorder.    

Further, the Board notes that the October 2009 supplemental 
statement of the case provides that the Veteran was treated for 
epigastric pain in December 2007 and an upper gastrointestinal 
series was ordered.  The RO indicated that the results of this 
test "were not available for review."  It is unclear what 
treatment records the RO is referring.  From the records 
associated in the claims file, it appears the RO may be referring 
to the Harbor View Family Practice, but it is unclear.  On 
remand, the RO is asked to clarify the statement made in the 
October 2009 supplemental statement of the case and obtain the 
result of any upper gastrointestinal series associated, to the 
extent possible.  

4.  Entitlement to service connection for arthritis of the feet, 
hands, wrists, and elbows

During the November 2006 QTC examination, the Veteran's 
complaints of arthritis to her hands, wrists, elbows, and feet 
were examined.  The Veteran provided that she had suffered from 
rheumatoid arthritis since 1996.  The Veteran noted constant, 
localized pain characterized as aching.  On examination, the 
examiner provided that her elbows, wrists, and feet showed no 
signs of edema, effusion, weakness, tenderness, redness, abnormal 
movement, or guarding of movement.  The Veteran was able to tie 
her shoelaces and fasten a button without difficulty and her hand 
strength was within normal limits.  X-ray findings of the hands, 
feet, elbows, and wrists were all within normal limits.  The 
examiner found that the Veteran did not suffer from arthritis in 
the feet, wrists, elbows, or hands as there was no pathology to 
render a diagnosis.  He also indicated that the Veteran's RA and 
ANA titers were also negative for rheumatoid arthritis.  

Subsequent treatment records indicate, however, that the Veteran 
has been diagnosed with rheumatoid arthritis.  In a March 2007 
private treatment note from Dr. B., the Veteran complained of 
chronic pain in her wrist and elbows.  X-rays of the Veteran's 
wrists, elbows, and feet, dated in March 2007, were essentially 
negative for any degenerative changes.  However, a March 2008 
private treatment note from the Virginia Rheumatoid Clinic showed 
that the Veteran complained of joint and muscle pain for the past 
15 years with recent exacerbated swelling and prolonged 
stiffness.  She was diagnosed with rheumatoid arthritis at that 
time.  The Veteran has continued to seek treatment for her 
rheumatoid arthritis as evidenced by a November 2010 letter from 
her private treating physician.  

It is noted that the Veteran's post-service complaints of fatigue 
and joint pain in her hands, wrists, elbows, and feet are similar 
to her in-service complaints of such pain.  Specifically, during 
her January 1988 reenlistment examination, the Veteran complained 
of swollen and painful joints.  The examiner noted that the 
Veteran's knees hurt when she did exercise and there is a 
notation in the January 1988 reenlistment examination regarding 
her right wrist, although it is unclear what this notation means.  
The Veteran continued to complain of painful joints during a 
November 1993 examination, to include bilateral knee pain.  In 
March 2002, the Veteran complained of fatigue and achiness in her 
wrists and elbows.  She was assessed with poor circulation of the 
lower extremities and multiple joint pain with normal 
examination.  Treatment notes dated in August 2003, February 
2006, and April 2006 show that the Veteran continued to complain 
of joint pain.  The pain described was a constant throbbing.  In 
April 2006, she was diagnosed with generalized, multi-sited 
osteoarthritis.  

Post-service treatment records show continued complaints of 
multi-sited joint pain and fatigue, as indicated above.  Because 
the Veteran has now been diagnosed with rheumatoid arthritis and 
due to the fact that she suffered from similar symptoms during 
service, to include multiple sited joint pain and fatigue, the 
Veteran should be scheduled for another examination as the 
medical evidence is insufficient to make a decision on her 
service connection claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Clarify whether the Veteran underwent an 
upper gastrointestinal series in December 
2007, as was indicated in the October 2009 
supplemental statement of the case.  If 
this test was performed at a VA medical 
facility, then the RO should obtain these 
records without delay.  If this test was 
performed through a private provider, the 
RO should attempt to assist the Veteran in 
obtaining this medical record.  The RO 
should document all efforts to obtain the 
December 2007 gastrointestinal series.  

2.	Also, assist the Veteran is obtaining 
updated medical records from the Harbor 
View Family Practice from July 2008 to the 
present.  The RO should also document all 
efforts to obtain these treatment records.  

3.	Then, schedule the Veteran for an 
examination to determine the extent and 
severity of her service-connected alopecia 
disability.  The examiner is specifically 
requested to fully describe all hair loss 
on the Veteran's body and specifically 
note any scarring which may be present as 
a result of the alopecia.  The examiner 
should also note any functional effects 
caused by the Veteran's alopecia and 
discuss the impact that this disability 
has on her employability. The claims 
folder must be made available to the 
examiner.

In addition, the examiner should conduct a 
thorough review of the medical evidence of 
record and, to the extent possible, 
provide a medical opinion as to the 
evolving nature and severity of the 
Veteran's alopecia.  The examiner should 
also opine as to the Veteran's ability to 
obtain gainful employment due to her 
alopecia.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report and clearly indicate what 
records were reviewed in reaching such 
opinions.  If the examiner is unable to 
provide the requested information or 
opinions with any degree of medical 
certainty, the examiner should clearly 
indicate that fact.

4.	Also, schedule the Veteran for an 
examination to determine the extent and 
severity of her service-connected 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner.  Specifically, the examiner 
should review the Veteran's private 
medical records which indicate that her 
hypertension was uncontrolled and the June 
2010 treatment notes which show that her 
diastolic readings were predominately 
above 100.  
In addition to assessing the Veteran's 
hypertension, the examiner should conduct 
a thorough review of the medical evidence 
of record and, to the extent possible, 
provide a medical opinion as to the 
evolving nature and severity of the 
Veteran's hypertension, specifically, 
since the September 2009 examination.  The 
examiner should also opine as to the 
Veteran's ability to obtain gainful 
employment due to her hypertension.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report 
and clearly indicate what records were 
reviewed in reaching such opinions.  If 
the examiner is unable to provide the 
requested information or opinions with any 
degree of medical certainty, the examiner 
should clearly indicate that fact.

5.	Schedule the Veteran for an examination to 
determine the nature, extent, and etiology 
of his GERD disability.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
must reflect that such a review was done.  
All indicated studies or testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's GERD 
disability had its onset in service or is 
otherwise related to active duty.  In 
answering this question, the examiner 
should consider, and discuss the in-
service treatment records which indicate a 
diagnosis of esophageal reflux in 2006 and 
the Veteran's statements regarding the 
nature and extent of her stomach problems.

A complete rationale must be provided for 
all opinions rendered and all 
contradictory evidence must be discussed.  

6.	The RO should then readjudicate the 
claims.  If these issues remain denied, a 
supplemental statement of the case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


